     Case 1:19-cv-00331-NONE-BAM Document 23 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID FLORENCE,                                    No. 1:19-cv-00331-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         PLAINTIFF’S MOTIONS FOR
                                                         PRELIMINARY INJUNCTION
14    KERNAN, et al.,
                                                         (Doc. Nos. 11, 15, 16, 20)
15                       Defendants.
16

17          Plaintiff David Florence is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 10, 2020, the assigned magistrate iudge issued findings and recommendations

21   recommending that plaintiff’s motions for a preliminary injunction be denied. (Doc. No. 20.)

22   The findings and recommendations were served on plaintiff and contained notice that any

23   objections thereto were to be filed within fourteen (14) days after service. (Id. at 5.) Plaintiff

24   filed objections on March 30, 2020. (Doc. No. 22.)

25          Plaintiff’s objections primarily relate to the merits of this action, namely, plaintiff’s

26   contention that the challenged policy of creating Non-Designated Programming Facility

27   (“NDPF”) yards was improper under California laws and regulations, as well as the

28   Administrative Procedure Act. (Id.) However, plaintiff fails to address the magistrate judge’s
                                                        1
     Case 1:19-cv-00331-NONE-BAM Document 23 Filed 04/15/20 Page 2 of 2

 1   findings that his motions failed to establish that plaintiff is entitled to the injunctive relief he

 2   seeks. Among other things, plaintiff’s objections appear to confirm that he is no longer housed at

 3   a facility that has implemented the NDPF policy, which would make his request for injunctive

 4   relief moot.

 5           In addition, plaintiff does not challenge the magistrate judge’s finding that the court at this

 6   time lacks personal jurisdiction over any of the defendants or any other CDCR officials that he

 7   seeks to enjoin. Similarly, to the extent plaintiff alleges that he has been harmed by

 8   implementation of the NDPF policy due to disciplinary actions taken against him, the exhibits

 9   attached to his objections show only a single disciplinary action, in which plaintiff intentionally

10   acquired contraband and placed it in his own cell so he would be caught with it, in an effort to

11   avoid being sent to a Non-Designated facility. (Id. at 22–23.) As such, the only harm that has

12   been suffered to date, as related to the challenged policy, appears to be intentionally self-inflicted

13   by plaintiff.

14           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

15   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

16   objections, the court concludes that the findings and recommendations are supported by the

17   record and by proper analysis.

18           Accordingly, IT IS HEREBY ORDERED that:

19       1. The findings and recommendations issued on March 10, 2020, (Doc. No. 20), are adopted

20           in full;
21       2. Plaintiff’s motions for a preliminary injunction, (Doc. Nos. 11, 15, 16), are denied; and

22       3. The matter is referred back to the assigned magistrate judge for further proceedings

23           consistent with this order.

24   IT IS SO ORDERED.
25
         Dated:      April 15, 2020
26                                                        UNITED STATES DISTRICT JUDGE

27

28
                                                          2
